Citation Nr: 1116938	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for neuroma, to include the right ankle and bilateral feet prior to August 21, 2009, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to February 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

On her VA Form 9 dated in June 2005, the Veteran requested a hearing before a Veterans Law Judge.  However, she subsequently withdrew her request.  See 38 C.F.R. § 20.704(e) (2010).  Further, she was afforded a hearing before a decision review officer (DRO) in October 2005.  A copy of the transcript has been associated with the record.

In October 2008, the Board remanded the Veteran's claim.  The record reveals that the Veteran's claim of entitlement to an initial compensable evaluation for neuroma was subsequently readjudicated by a December 2009 rating decision wherein the Appeals Management Center (AMC) increased the disability evaluation for the service-connected disability from noncompensable to 40 percent disabling with an effective date of August 21, 2009.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for higher initial evaluation remains in appellate status for the period before and after August 21, 2009.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and probative evidence of record indicates that prior to August 21, 2009, the Veteran's neuroma of the right ankle and bilateral feet was manifested by no more than mild incomplete nerve paralysis; whereas from August 21, 2009, the competent and probative evidence supports manifestations of no more than moderately severe incomplete nerve paralysis. 

2.  The competent and probative evidence of record indicates that the Veteran's scar associated with her neuroma of the right ankle was superficial and manifested by pain prior to August 21, 2009.

3.  The evidence does not show that the Veteran's neuroma of the right ankle and bilateral feet is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected neuroma of the right ankle and bilateral feet prior to August 21, 2009 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2010).

2.  The criteria for a separate rating of 10 percent, but no greater, for painful scar of the service-connected neuroma of the right ankle has been met prior to August 21, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for an initial evaluation in excess of 40 percent for the Veteran's service-connected neuroma of the right ankle and bilateral feet from August 21, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2010).

4.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for her service-connected neuroma of the right ankle and bilateral feet.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2008, the Board remanded this claim and ordered either the AMC or the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination and associate a report of the examination with her claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination in August 2009, and a report of the examination was associated with her claims folder.  The Veteran's claim was readjudicated via the December 2009 supplemental statement of the case (SSOC) and rating decision.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in August 2004, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in May 2006 and December 2009 SSOC's.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in June 2005 and August 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her claims folder, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's neuroma disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative.  She withdrew her request for a Board hearing.

Accordingly, the Board will proceed to a decision.


Higher evaluation for Neuroma of the Right Ankle and Bilateral Feet

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").  

The Veteran's neuroma of the right ankle and bilateral feet is currently evaluated as 40 percent disabling under Diagnostic Code 8520 [mild incomplete paralysis of the sciatic nerve].  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  However, a note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.

Staged ratings are currently in effect for the Veteran's neuroma of the right ankle and bilateral feet: the disability has been rated as noncompensable prior to August 21, 2009, and 40 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Period prior to August 21, 2009

The Veteran's service-connected neuroma of the right ankle and bilateral feet is rated as noncompensable prior to August 21, 2009.  To obtain a 10 percent rating, she must demonstrate that the neuroma causes mild incomplete paralysis.  

The Board finds that a 10 percent disability rating is warranted for the neuroma of the right ankle and bilateral feet prior to August 21, 2009.  Specifically, VA treatment records dated from June 2004 through April 2005 document the Veteran's complaints of leg cramps.  A sensory examination conducted in July 2004 indicated hypalgesia over the dorsal right foot and a reflex examination revealed "plantar down on [left foot], withdrawal on [right] with otherwise normal lower extremity neurological results."  Further, an electromyogram (EMG) conducted in January 2008 revealed findings of sural sensory mononeuropathy of the right ankle and foot.    

The Veteran was afforded a VA examination in June 2005.  She complained of numbness and pain in her right ankle, flare-ups which occurred every two to three weeks and lasted one to two days, as well as her use of medication and support hose for treatment.  She also reported that she could stand for 15 to 20 minutes and could not walk more than one mile.  The Veteran further noted that the neuroma disability has moderate effects on chores, shopping, exercise, sports, recreation, and traveling.  

Upon examination, the VA examiner noted that the Veteran demonstrated a normal gait.  Range of motion testing of the Veteran's right ankle showed plantar flexion of zero to 45 degrees with no additional loss of motion on repetitive use, and dorsiflexion of zero to 10 degrees with additional loss of motion due to pain.  The VA examiner also noted no ankylosis, instability, tendon abnormality, or angulation of the right ankle, although crepitus, painful movement, and tenderness were reported.  An X-ray report of the right ankle revealed unremarkable findings, including no osseous or articular abnormalities, fractures, or dislocations.  Motor examination indicated normal strength, muscle tone, and muscle bulk.  However, light touch testing was noted as abnormal, and the examiner specifically reported that the Veteran was absent to light touch over the lateral foot in the area of surgical scar.  Position sense was reported as normal.  The examiner diagnosed the Veteran with a right ankle strain following neuroma removal.  

The Veteran continued her complaints of numbness, tingling, instability, and flare-ups in her feet and right ankle at the October 2005 DRO hearing and use of ibuprofen for treatment.    

Accordingly, the Board finds that the Veteran's service-connected neuroma of the right ankle and bilateral feet results in mild incomplete paralysis prior to August 21, 2009.  The various symptoms such as numbness, tingling, and pain as well as losses of sensation and light touch discussed above arguably demonstrate mild disability.  Additionally, the Veteran has stated that the neuroma affects daily activities such as chores, exercise, and sports, and that she must take ibuprofen and use support hose for the pain.  

However, the Veteran's symptoms during this period do not approach the moderately, moderately severe, or severely disabling range.  Pertinently, there is no evidence of more significant symptoms such as atrophy, muscle wasting, tremor and the like.  Further, the June 2005 VA examiner documented that muscle strength, tone, and bulk as well as position tense and gait were normal.  

The Board adds that the Veteran stated at the October 2005 DRO hearing that she has "total paralysis" in her right foot.  However, she stated at the June 2005 VA examination that she did not require assistive aids for ambulation, and the VA examiner further noted that her neuroma symptomatology did not prevent her from completing any daily activities.  Moreover, as noted above, the Veteran reported to the VA examiner that she was able to stand for 15 to 30 minutes and could walk more than a quarter of a mile.  As such, the Board finds that the competent and credible evidence of record does not demonstrate complete paralysis of either lower extremity.  

Accordingly, the Board finds that the Veteran is entitled to a 10 percent disability rating for neuroma of the right ankle and bilateral feet prior to August 21, 2009.  
Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran has a post-surgical scar on her right ankle as a result of undergoing a sural nerve biopsy for neuroma in 1980 as well as granuloma and neuroma excision in 1982.  Pertinently, there is no indication that the Veteran's scar is deep, causes limited motion, is 144 square inches or greater, is unstable, or limits the function of her right ankle.  However, the Veteran reported that she had numbness and pain in the scar area during the June 2005 VA examination.  Although there was no objective evidence of pain on examination of the scar at that time, the Board notes that the Veteran is competent to identify obvious physical defects as to a scar and that the scar causes numbness and pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed her claim in July 2004. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  

Because the Veteran has stated that the post-surgical scar associated with her service-connected neuroma of the right ankle causes pain, notably during the June 2005 VA examination, and the evidence of record clearly indicates that the scar is superficial, the Board finds that a 10 percent evaluation for the scar under Diagnostic Code 7804 is warranted prior to August 21, 2009.  

Period from August 21, 2009

The Veteran's service connected neuroma of the right ankle and bilateral feet is currently rated as 40 percent disabling from August 21, 2009, which is indicative of moderately severe incomplete paralysis.  To obtain a 60 percent rating, her disability must be shown to be severe with marked muscular atrophy.

The Board notes the medical evidence of record does not demonstrate complete paralysis of the lower extremities from August 21, 2009, and the Veteran does not contend that there is complete paralysis during this time period. 

The Veteran was provided a VA examination in August 2009.  She complained of swelling, burning, tenderness, instability, and pain in her right ankle and feet which was exacerbated by prolonged walking or standing or walking on uneven ground.  She further reported that she is able to walk on level ground for 30 minute periods only due to the right ankle pain.  She used ice and rest for treatment.  However, she did not take medication specifically for the pain in her right ankle and feet, nor did she use assistive devices for the disability.  She further reported that she can no longer dance or run due to weakness of the right ankle.  She could no longer walk long distances or find both comfortable and attractive shoe wear.

Upon physical examination, the VA examiner reported that reflexes of the bilateral lower extremities were 2+ and symmetric with plantar reflexes downgoing.  Further, motor examination of the bilateral lower extremities showed normal muscle bulk and tone for the Veteran's age.  Crucially, no atrophy was noted.  Strength was 5/5 except for dorsiflexion of the right ankle which was 5-/5 and extensor hallucis longus was 4-/5.  Light touch testing of the bilateral lower extremities indicated that numbness of the lateral aspect of the dorsum of the foot began at the midfoot and extended to the lateral border of the Achilles.  The examiner noted that the Veteran had hypestesia posterior to the lateral malleolus.  Light touch was intact over the left ankle and foot with the exception of decreased sensation over the great toes bilaterally, secondary to the surgical report of bilateral bunions.  Monofilament testing was normal except for decrease on the right great toe.  Proprioception and vibration were intact in both lower extremities.  Gait and tandem gait were normal, and the Veteran was able to walk on her heels and toes.  Examination of the feet revealed normal dorsalis pedis pulse, although absence of posterior tibial pulse was noted in the Veteran's right foot.  Dorsiflexion of the great toes was 10 degrees on the right and 5 degrees on the left.  Examination of the right ankle revealed tenderness over the medial Achilles, and no varus or valgus angulation of the os calcis in regards to the long axis of the tibia and fibula.  Range of motion testing revealed dorsiflexion of 20 degrees in the right foot and 30 degrees in the left foot, and plantar flexion of 20 degrees in the right foot and 25 degrees in the left foot.  The Veteran complained of a sensation of tightness in her right ankle at extremes of motion.  The examiner noted that there was no evidence of increased pain, instability, weakness, fatigability, or loss of motion with repetitive range of motion testing of the right ankle with no flare-ups observed.  The examiner could therefore not determined additional loss of function or pain without resorting to speculation.  She diagnosed the Veteran with neuroma to include the right ankle and bilateral feet as well as sural sensory mononeuropathy of the right foot and ankle.    

Based on the evidence of record, the Board finds that the Veteran is not entitled to an increased disability rating under Diagnostic Code 8520.  The Board acknowledges that the August 2009 VA examiner characterized the Veteran's neuroma of the right ankle and bilateral feet symptomatology as severe as well as the Veteran's complaints of numbness, tingling, flare-ups, pain, and instability.  However, there is crucially no evidence of marked muscular atrophy as is required for a 60 percent disability rating under Diagnostic Code 8520.  Indeed, the VA examiner reported normal muscle bulk and tone for the Veteran's age with no atrophy.  Moreover, she reported that reflexes of the bilateral lower extremities were 2+ and symmetric with plantar reflexes downgoing and that the Veteran's gait was normal.  Further, the Veteran has stated that she does not use any assistive devices for ambulation.  As such, the Board finds that upon review of the evidence of record, to include the August 2009 examination report as well as statements of the Veteran describing her disability, the level of severity of this disability most closely appropriates moderately severe incomplete paralysis.  Accordingly, entitlement to an increased disability rating under Diagnostic Code 8520 is not warranted for neuroma of the right ankle and bilateral feet from August 21, 2009.  

As discussed above, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban, supra.  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning, supra.

Pertinently, in a December 2009 rating decision, the Veteran was awarded a 10 percent disability rating for a painful post-surgical scar associated with her neuroma of the right ankle effective August 21, 2009.  She has not appealed the disability rating assigned for the post-surgical scar.  

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected neuroma of the right ankle and bilateral feet.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is employed as a mental health technician at a VA medical center.  See the August 2009 VA examination report.  The Board observes the Veteran's statements that she is unable to run at work due to her right ankle instability, she cannot adjust her position as needed, and that her disability places her at increased danger on the job because she works with veterans with severe mental health conditions.  Indeed, the Board notes that it has no reason to doubt that the Veteran's neuroma of the right ankle and bilateral feet disability adversely impacts her employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The evidence of record is absent any indication of frequent hospitalization for the service-connected neuroma of the right ankle and bilateral feet disability.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In granting in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that she is unemployable because of her service-connected neuroma of the right ankle and bilateral feet disability.  On the contrary, at her August 2009 VA examination, she reported that she was employed as a mental health technician at a VA medical center.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an initial 10 percent disability rating for service-connected neuroma of the right ankle and bilateral feet prior to August 21, 2009 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a 10 percent disability rating for post-surgical scar associated with service-connected neuroma of the right ankle is granted prior to August 21, 2009, subject to the laws and regulations governing monetary awards.

Entitlement to an initial disability rating in excess of 40 percent for service-connected neuroma of the right ankle and bilateral feet from August 21, 2009 is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


